DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
2.	The amendment of Sept 12, 2022 has been entered. Claims 7-11, 18-24, 26-27, 32-37 and 41-46 are cancelled. Claims 1-6, 12-17, 25, 28 and 38-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claim 29 has been amended. Claims 48-51 have been newly added. Claims 29-31 and 47-51 are under consideration in this Office Action.

Withdrawal of Claim Objections
3.	The objection of claim 29 is withdrawn in view of applicants amendments. 

Withdrawal of Rejections
4.	 The following rejections have been withdrawn in view of applicants amendments:
	a) The rejection of claims 29 and 47 under 35 U.S.C. 102(a)(2) as being anticipated by Souno et al; and 
	b) The rejection of claims 29-31 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Souno et al., (US Patent 8,293,478 published Oct. 2012) in view of Dewhirst et al., (US Patent Publication 2007/0269813 published Nov. 2007).

Response to Arguments
5.	Applicant’s arguments, filed September 12, 2022, with respect to the rejections of Souno et al., have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Olsen, Lee et al., or Wang et al.


New Grounds of Rejection Necessitated By Applicants Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 29 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Souno et al (US 8,293,478 published Oct. 2012) in view of Olsen (Microbial Ecology in Health and Disease . Volume 18, 2006 - Issue 1 pages 26-31).
The claims are drawn to a method of treating periodontal disease, comprising; a) detecting: 1) an altered level of Autoinducer-2 (AI-2) in an oral sample; and ii) the presence of one or more bacteria in said oral sample, wherein said bacteria are one or more species selected from the group consisting of Akkermansia muciniphila, Coprobacter fastidiosus, Ruminococcus gnavus, Blautia schinkii, Abiotrophia defective, Flavobacteriaceae, Oribacterium sinus, and Bergeyella sp. AF 14, b) diagnosing the presence of periodontal disease when said level of AI-2, and said bacteria are is altered relative to the level in subjects not diagnosed with periodontal disease; and c) administering a treatment for periodontal disease when said altered level of AI-2 are detected.
Souno et al., disclose cavity and quantifying AI-2 altered levels (column 3, lines 6-8, lines 22-27); and b) diagnosing the presence of periodontal disease when said level of AI-2 is altered relative to the level in subjects not diagnosed with periodontal disease (diagnosing of presence of periodontal disease is related to level of AI-2 in subjects with periodontal disease compared to subjects without periodontal disease; column 6, lines 5-15). Souno discloses the method of instant claim 29, and Souno further discloses the method wherein said oral sample is an oral fluid or a plaque. Souno discloses the method of claim 29, and Souno further discloses the method wherein said oral fluid is saliva or gingival crevicular fluid (GCF) (oral fluid is saliva; column 5, lines 49-56).  
Souno et al., have revealed an influence of autoinducer-2 in vivo on periodontal disease and found out that there is a correlation between periodontal disease and the amount of autoinducer-2 being used for communication among different kinds of bacteria released when indigenous bacteria in the oral cavity increase. Specifically, they have found that the presence or absence of the onset of periodontal disease and the progression stage of periodontal disease are associated with the amount of autoinducer-2 in the oral cavity. Further, they have found that a substance having an autoinducer-2 activity inhibitory effect is effective in improvement and prevention of periodontal disease. Souno et al., disclose the presence or absence of the onset of periodontal disease of a subject and the progression stage (severity) of periodontal disease can be determined by repeating quantification of the amount of AI-2.
Souno et al., found that the presence or absence of the onset of periodontal disease and the progression stage of periodontal disease are associated with the amount of autoinducer-2 in the oral cavity. Further, they have found that a substance having an autoinducer-2 activity inhibitory effect is effective in improvement and prevention of periodontal disease (col. 3-4, lines 65-4). Furthermore Souno et al., disclose to a method of screening an improving agent or preventive agent for periodontal disease, containing mixing a bacterium having an autoinducer-2-mediated quorum sensing system with a test drug; and selecting a test drug having an autoinducer-2 activity inhibitory effect as an improving agent or preventive agent for periodontal disease. The inhibitor of AI-2 activity can be suitably used as a material for improving or preventing periodontal disease.  (col. 3, lines 34-45). Effects of treatment can be also determined by comparing the amount of AI-2 before initiation of therapy of periodontal disease with the amount of AI-2 after therapy (col. 6, lines 1-18).
Therefore, Souno et al., teach a method of treating periodontal disease, comprising; a) detecting: i) an altered level of Autoinducer-2 (AI-2) in an oral sample; and ii) the presence of one or more bacteria in said oral sample, b) diagnosing the presence of periodontal disease when said level of AI-2, and said bacteria are is altered relative to the level in subjects not diagnosed with periodontal disease; and c) administering a treatment for periodontal disease when said altered level of AI-2 are detected; but does not teach said bacteria being one or more species selected from the group consisting of Akkermansia muciniphila, Coprobacter fastidiosus, Ruminococcus gnavus, Blautia schinkii, Abiotrophia defective, Flavobacteriaceae, Oribacterium sinus, and Bergeyella sp. AF 14. 
Olsen et al., teach the mouth has several habitats with distinct microfloras. Dental plaque (dental biofilm), is a diverse microbial community with channels and voids. It is accumulated most easily in protected areas, i.e. the approximal and crevicular areas of teeth. These areas also have the largest diversity of oral bacteria. Altogether 771 bacterial species have been detected in the oral cavity (abstract). Development of biofilm-mediated diseases probably follows ecological changes in the local milieu, implying that potentially pathogenic members, being sparse under healthy conditions, multiply at the cost of non-pathogenic members due to selective pressures (abstract). 
Several species are detected in most oral sites, whereas other species are quite site-specific. Thus Abiotrophia defectiva appear to preferentially colonize the teeth (page 26, col. 1). Sensitive immunological and molecular techniques have shown that putative periodontal pathogens are present at low levels in healthy sites. Therefore, biofilm-mediated oral disease probably results from imbalance in the resident microflora due to strong selective pressures (page 28, col. 1). A certain number of microorganisms must be present for the signal to be sensed and for the population to respond to the signal. Quorum-sensing signaling serves intraspecies communication and is often highly specific. Some signal molecules of quorum-sensing are called autoinducers (AIs). The quorum-sensing systems found in oral bacteria include AI-2 and streptococcal competence stimulating signaling peptide (CSP) (page 30, col. 1).
Therefore, it would have been prima facie obvious at the time of applicants’ invention to incorporate detecting the presence of Abiotrophia defective in the oral sample as taught by Olsen et al., when Souno et al., teach quantifying AI-2 altered levels in bacteria known to have quorum sensing systems within a method of diagnosis.
Furthermore, it would have been obvious to one skilled in the art at the time of the invention to have modified the method, as disclosed by Souno, to provide bacteria as taught by Olsen known to colonize teeth.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of  diagnosing and detecting, wherein there is no change in the respective function of the AI-2, detectable bacteria or periodontal disease, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Claim Rejections - 35 USC § 103
7.	Claims 29-31, 47-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Souno et al., (US Patent 8,293,478 published Oct. 2012) in view of Wang et al., (US Patent Pub 2010/0137249 published June 2010) and Dewhirst et al., (US Patent Publication 2007/0269813 published Nov. 2007).
Souno et al., has been discussed above as teaching a method of treating periodontal disease, comprising; a) detecting: i) an altered level of Autoinducer-2 (AI-2) in an oral sample; and ii) the presence of one or more bacteria in said oral sample, b) diagnosing the presence of periodontal disease when said level of AI-2, and said bacteria are is altered relative to the level in subjects not diagnosed with periodontal disease; and c) administering a treatment for periodontal disease when said altered level of AI-2 are detected; but does not teach said bacteria being one or more species selected from the group consisting of Akkermansia muciniphila, Coprobacter fastidiosus, Ruminococcus gnavus, Blautia schinkii, Abiotrophia defective, Flavobacteriaceae, Oribacterium sinus, and Bergeyella sp. AF 14. 
Wang et al., teach a non-sterile environment with nutrients usable by one or more microbial species is conducive to the colonization of a surface by the microbe(s), whereupon they will proliferate and secrete polysaccharide and other compounds that together form a film that protects the underlying organisms, and can prove troubling to remove. The complex and dense nature of the secreted matrix of a biofilm typically affords resistance to penetration by antimicrobials such as antibiotics and disinfectants. For all the reasons stated above, there is an ever expanding need for the development of new strategies to deal with bacterial infection issues that have no current effective solution [para. 0004]. Quorum sensing is a mechanism whereby microorganisms, and in particular bacteria, communicate with each other and exhibit community-wide behavior coordination through the secretion and detection of chemical signals called autoinducers (AIs). Quorum sensing has been demonstrated in a large number of bacteria species/strains and important in regulating bacterial virulence, drug resistance, expression of efflux transporters, and biofilm formation, and therefore is attracting attention in the antimicrobial field [para. 0067]. Several major types of quorum sensing compounds have been identified [para. 0068]. Among all the known autoinducers, autoinducer 2 is the only one that mediates quorum sensing in both Gram-positive and Gram-negative bacteria, and therefore is sometimes referred to as the "universal quorum sensing autoinducer" [para. 0069]. The AI-2 quorum sensing pathway is relevant to pathogenicity [para. 0069].  The bacteria are not limited to, Gram positive and Gram negative bacteria. The term "bacteria" can include, but are not limited to, species of the genera Abiotrophia, Bergeyella, Flavimonas, Flavobacterium, and Ruminococcus [para. 0051].
Dewhirst et al., teach determining the absence of one or more of the recited microorganisms wherein the presence or absence of one or more microorganisms indicates the presence or absence of periodontal disease.The methods for diagnosing an individual with a disease or condition, or providing a prognosis of a disease or condition. Although the probes of the present invention identify microorganisms; the presence, absence, or level of the 16S rRNA from microorganisms in a sample can be directly correlated with a disease or condition. Hence, the methods of the present invention include determining the presence, absence (e.g., below a detectable level), level or percentage of one or more nucleic acid molecules from the sample of an individual that hybridize to the nucleic acid molecules of the present invention. Examples of diseases of the oral cavity include periodontal disease (para. 0010). 
Dewhirst et al., teach methods for identifying microorganisms, assessing microflora, diagnosing disease, providing a prognosis, and determining the efficacy of treatment (abstract). The methods for identify one or more microorganisms in a sample from an individual. The methods include contacting nucleic acid molecules obtained from the sample with one or more nucleic acid molecules (e.g., probes) (para. 0006). The methods further include detecting the presence or absence of the complex, wherein the presence of the complex indicates the presence of one or more microorganisms, as defined herein, in the sample and the absence of the complex indicates the absence of one or more microorganisms in the sample (para. 0006). Dewhirst et al., teach detectable bacteria (para. 0007).  FIGS. 3A and B show results from a periodontal patient and a healthy patient. The diseased sample contains a number of disease associated species or phylotypes which are not present in the health sample. In contrast, the healthy sample contains bacterial species often associated with health. The results of such a test help a dentist or doctor properly diagnose the disease, and can impact the type of treatment provided to the patient. In yet another embodiment, hybridization of the probes of the present invention can directly correlate with the presence of a disease or condition (e.g., a diagnosis). Also, in referring to FIGS. 3A and B, nucleic acid molecules in a sample that hybridize with probes having one or more of sequences correlate with periodontal disease, and can be diagnosed in one example on this basis, independent of the specific microorganisms that are present.
The sample is obtained from the individual to be tested and can consist of saliva and plaque (para. 0049). Advantages of the present invention include the ability to test for multiple microorganisms at one time, under the same conditions. The present invention allows for efficient and accurate identification of microfloral composition, in particular for the oral and related cavities (para. 0020). Dewhirst et al., teach methods for monitoring treatment or efficacy of therapy for an individual. The steps of the method involve determining the presence, absence, level or percentage of nucleic acid molecules present in a sample from the individual. The comparison or analysis indicates the efficacy of therapy. Examples of therapy include antibiotic therapy, surgery, and administration of medication (para. 0011). Dewhirst et al., teach monitoring the effect of an oral product on the microflora of an individual. Oral products that are used by the present invention include toothpaste, mouthwash, fluoride, breath enhancers, tooth-whitening treatments, floss, and the like (para. 0009). 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to provide further steps of detecting the presence of one or more bacteria in the oral sample as taught by Wang et al., and Dewhirst et al., as the determination of the one or more bacteria can be used as a diagnostic method for the detection/confirmation of periodontal disease. Furthermore, it would have been obvious to one skilled in the art at the time of the invention to have modified the method, as disclosed by Souno, to provide the method wherein said bacteria are one or more species are taught by Wang et al., and Dewhirst et al., is a significant marker for diagnosing quorum sensing in bacteria
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treating, including diagnosing and detecting, wherein there is no change in the respective function of the AI-2, detectable bacteria or periodontal disease, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Claim Rejections - 35 USC § 103
8.	Claims 29-31 and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Souno et al., (US Patent 8,293,478 published Oct. 2012) in view of Lee et al., (FEMS Microbiol Rev 34(2010) 426-444) and Dewhirst et al., (US Patent Publication 2007/0269813 published Nov. 2007).
Souno et al., has been discussed above as teaching a method of treating periodontal disease, comprising; a) detecting: i) an altered level of Autoinducer-2 (AI-2) in an oral sample; and ii) the presence of one or more bacteria in said oral sample, b) diagnosing the presence of periodontal disease when said level of AI-2, and said bacteria are is altered relative to the level in subjects not diagnosed with periodontal disease; and c) administering a treatment for periodontal disease when said altered level of AI-2 are detected; but does not teach said bacteria being one or more species selected from the group consisting of Akkermansia muciniphila, Coprobacter fastidiosus, Ruminococcus gnavus, Blautia schinkii, Abiotrophia defective, Flavobacteriaceae, Oribacterium sinus, and Bergeyella sp. AF 14. 
Lee et al., teach in most environmental niches, multiple bacterial species coexist as dynamic communities [page 426, col. 1]. A variety of intercellular signal molecules, such as the most studied N-acyl-homoserine lactones (AHLs) in Gram-negative bacteria, autoinducer 2 (AI-2) in both Gram-negative and Gram-positive bacteria, and signal peptides in Gram-positive bacteria, among others, have been discovered over the last 20 years [page 426, col. 1]. Table 1 identifies Oribacterium sinus. Lee et al., teach the comparison of AI-2 and indole signaling [page 434].  To date, it is  the only signal
molecule shared by both Gram-positive and Gram-negative bacteria is AI-2, which is synthesized by the enzyme LuxS. The AI-2 system is found in over 55 species which suggests that AI-2 is an interspecies signal molecule. AI-2 is one of the most studied quorum sensing signals because it is involved in the regulation of bioluminescence and virulence-associated traits [page 434, col. 1]. AI-2 accumulation is induced in the presence of glucose [page 434, col. 2]. Exogenously supplied AI-2 increases biofilm formation at 37  and AI-2 is chemo-attractant that increases motility and cell adherence
to epithelial cells [page 434. col. 2]. 
Dewhirst et al., teach determining the absence of one or more of the recited microorganisms wherein the presence or absence of one or more microorganisms indicates the presence or absence of periodontal disease.T
The sample is obtained from the individual to be tested and can consist of saliva and plaque (para. 0049). Advantages of the present invention include the ability to test for multiple microorganisms at one time, under the same conditions. The present invention allows for efficient and accurate identification of microfloral composition, in particular for the oral and related cavities (para. 0020). Dewhirst et al., teach methods for monitoring treatment or efficacy of therapy for an individual. The steps of the method involve determining the presence, absence, level or percentage of nucleic acid molecules present in a sample from the individual. The comparison or analysis indicates the efficacy of therapy. Examples of therapy include antibiotic therapy, surgery, and administration of medication (para. 0011). Dewhirst et al., teach monitoring the effect of an oral product on the microflora of an individual. Oral products that are used by the present invention include toothpaste, mouthwash, fluoride, breath enhancers, tooth-whitening treatments, floss, and the like (para. 0009). 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to provide further steps of detecting the presence of Oribacterium sinus in the sample as taught by Lee et al., and Dewhirst et al., as the determination of the bacteria can be used as a diagnostic method for the detection/confirmation of AI-2  for detection of periodontal disease.as taught by Souno et al. Furthermore, it would have been obvious to one skilled in the art at the time of the invention to have modified the method, as disclosed by Souno, to provide the method wherein said bacteria is the Oribacterium sinus species are taught by Lee et al., and Dewhirst et al., is a significant marker for diagnosing quorum sensing in bacteria
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of  diagnosing and detecting, wherein there is no change in the respective function of the AI-2, detectable bacteria or periodontal disease, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Pertinent Art

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Van Winkelhoff et al., (J. of Clin. Periodontology. Dec. 2002. Vol. 29, Issue 11: pages 1023-1028) teach a method further comprising the step of detecting the presence of one or more bacteria in said oral sample (detection of bacteria in oral sample; abstract).  


Conclusion
10.	No claims allowed.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JANA A HINES/Primary Examiner, Art Unit 1645